NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-10293

              Plaintiff - Appellee,                D.C. No. 1:08-cr-00104-HG

    v.
                                                   MEMORANDUM*
 JOE DANIELS,

              Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Hawaii
                      Helen W. Gillmor, District Judge, Presiding

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Joe Daniels appeals pro se from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo whether a district court has authority

to modify a sentence under section 3582(c)(2), see United States v. Leniear, 574

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Daniels contends that the district court erred by relying on the policy

statements in U.S.S.G. § 1B1.10 to deny his request for a sentence reduction under

Amendment 782 to the Sentencing Guidelines. This claim fails. Contrary to

Daniels’s contention, the limitations placed on the district court’s sentencing

discretion by section 1B1.10 do not violate the separation of powers doctrine. See

United States v. Davis, 739 F.3d 1222, 1225-26 (9th Cir. 2014). Moreover, the

district court properly concluded that Daniels is ineligible for a sentence reduction

because Amendment 782 did not modify his applicable Guideline range. See 18

U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673-74.

      Daniels’s motion for judicial notice is denied as unnecessary.

      AFFIRMED.




                                          2                                       15-10293